IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Springfield           :
Hospital                               :
Folio No. 42-00-06625-01               :
                                       :
Appeal of: Prospect Crozer, LLC        : No. 191 C.D. 2017




                         SECOND AMENDING ORDER


               AND NOW, this 9th day of March, 2018, the previous Amending
Order issued on March 2, 2018 is hereby vacated as issued in error. The first full
paragraph on page 10 of the majority opinion filed on February 13, 2018, is hereby
amended to read as follows:



             Neither argument is entirely accurate. As a Second Class A county,
Delaware County is not subject to the Fourth to Eighth Class County Assessment
Law, which makes In re Jubilee Ministries inapplicable. In addition, the
Consolidated County Assessment Law (CCAL), Act of October 27, 2010, P.L. 895,
repealed the GCAL as to Second Class A counties. Unlike the GCAL, the CCAL
permits interim assessments of an existing property only when the property has
mistakenly been omitted from the assessment roll or there is a change in the
assessment, neither of which applies to the present case. Because there is no
statutory basis to allow an interim reassessment, the tax assessment day rule is still
valid in Second Class A counties, which means the property remained exempt until
January 1, 2017. See Global Links v. Keystone Oaks School District, 115 A.3d 418
(Pa. Cmwlth. 2015) (holding that because of inconsistency between Section 10 of
the Second Class County Assessment Law, 72 P.S. § 5452.10, and Section 505(b)
of the GCAL, the tax assessment day rule is still valid for Second Class counties).




                                         DAN PELLEGRINI, Senior Judge